t c memo united_states tax_court stephen c carter petitioner v commissioner of internal revenue respondent docket no filed date stephen c carter pro_se francis c mucciolo for respondent memorandum findings_of_fact and opinion foley judge the issue for decision is whether petitioner is liable for deficiencies additions to tax for fraud and a fraud_penalty findings_of_fact petitioner filed his and income_tax returns on date return on date and return sometime after date on date respondent determined deficiencies relating to through additions to tax for fraud pursuant to sec_6653 b relating to and and a fraud_penalty pursuant to sec_6663 relating to from through petitioner worked for stuart-james company inc stuart-james in tampa florida petitioner started as an assistant manager was then promoted to manager and from through was regional vice president responsible for branch offices and approximately sales representatives because of his significant management responsibilities and demanding travel schedule petitioner relied heavily on staff to manage his affairs in the late 1980s he hired francis pisano a certified_public_accountant and tax attorney and kristine grace defillippis a secretary petitioner agreed to pay percent of his income to mr pisano in exchange mr pisano was responsible for managing petitioner’s business and personal financial matters and preparing petitioner’s through returns ms defillippis managed petitioner’s administrative eg reimbursement of petitioner’ sec_1 unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue travel_expenses and personal matters eg she corresponded with mr pisano regarding the filing of petitioner’s through returns and gave mr pisano copies of petitioner’s reimbursement expense checks relating to and in the mid-1980s petitioner established and funded an account in the name of his friend gina m oliva oliva account petitioner used this account to purchase and sell stuart-james’ initial public offerings these trades were against company policy and in and produced capital_gain income of dollar_figure and dollar_figure respectively petitioner did not disclose the oliva account to mr pisano or report the capital_gain income on his and returns petitioner on the schedule c profit or loss from business accompanying his and returns deducted total travel and entertainment_expenses of dollar_figure dollar_figure dollar_figure and dollar_figure respectively these returns did not reflect dollar_figure of travel and expense reimbursements received from stuart-james from through in petitioner received but did not report on his return a pension distribution of dollar_figure in petitioner was indicted for tax_evasion pursuant to sec_7201 relating to through and was convicted of tax_evasion relating to the conviction was subsequently affirmed on appeal and became final petitioner while residing in tampa florida timely filed a petition on date opinion on date respondent determined petitioner’s tax_liability relating to and petitioner concedes that he underpaid his through taxes but contends that the liabilities were determined after the 3-year period of limitations set forth in sec_6501 respondent contends that the determinations are timely because petitioner’s underpayments of tax are due to fraud and thus are not subject_to the 3-year limitation period sec_6501 respondent did not establish by clear_and_convincing evidence that petitioner was liable for fraud sec_7454 94_tc_654 to the contrary petitioner established that he did not intend to evade tax but was negligent and inattentive regarding his record keeping and tax filing obligations see 67_tc_181 stating that the existence of fraud is a question of fact to be determined upon sec_6501 sec_6653 and sec_6663 all require the same elements for respondent to establish fraud see 114_tc_533 mobley v commissioner tcmemo_1993_60 affd without published opinion 33_f3d_1382 11th cir consideration of the entire record affd without published opinion 578_f2d_1383 8th cir petitioner relied on mr pisano to accurately prepare his returns and believed that the travel and entertainment expense reimbursements had been taken into account see 31_tc_487 holding that a petitioner’s reliance upon his accountant to prepare an accurate return may indicate an absence of fraudulent intent with respect to petitioner’s use of the oliva account he intended to circumvent company rather than tax rules accordingly respondent’s determinations relating to and are barred respondent’s determination relating to however is sustained because petitioner’s conviction pursuant to sec_7201 estops him from challenging respondent’s fraud determination relating to that year 994_f2d_1542 11th cir affg tcmemo_1991_636 contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered for petitioner as to the and taxable years and for respondent as to the taxable_year
